Citation Nr: 1029709	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-29 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to April 
1988, and from December 1990 to May 1994.  The Board notes that 
the Veteran's DD 214s and a printout from the National Personnel 
Records Center (NPRC) show the Veteran's dates of service as 
listed above.  However, his DD 214 from his second period of 
service indicates that the Veteran had an additional two years of 
service besides the first period listed.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified before the undersigned at a hearing in June 
2010.  A transcript of the hearing is of record.

At his hearing, the Veteran submitted new evidence in the form of 
an article about attacks on ships during the late 1980s, which 
relates to the issue on appeal.  The Veteran specifically waived 
his right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has PTSD as a result of SCUD missile 
attacks while he was stationed on board the USS Gallery sometime 
around 1987 or 1988 during the "Tanker War"; near miss 
collisions with landmines also while on board the USS Gallery 
while it was in the Strait of Hormuz; and a bus accident in which 
he participated in a search and rescue mission while stationed in 
Guantanamo Bay.  The Veteran testified at his hearing that U.S. 
service members were killed in the bus accident.  In support of 
his claim, the Veteran has submitted Internet information 
detailing an attack on the USS Stark (FFG-31) in the Persian Gulf 
in May 1987 as well as information regarding the U.S.'s Operation 
Earnest Will, the reflagging and escorting of oil tankers through 
the Persian Gulf; the near sinking by an Iranian mine of the USS 
Samuel B. Roberts (FFG-58) in April 1988; and the U.S.'s 
subsequent Operation Praying Mantis, a one-day attack on Iranian 
oil platforms.  The Veteran also testified that following the 
accident in Guantanamo Bay, a formal report was filed with base 
personnel.

In February 2008, the RO made a formal finding of a lack of 
information required to verify stressors in connection to the 
Veteran's claim.  The RO found that the Veteran's stressors of 
near miss attacks on the ship could not be verified as the US 
Army and Joint Services Record Center (JSRRC) was unable to 
verify events that "almost happened," and the stressor of the 
bus accident could not verified as the recovery of civilian 
bodies would not be documented.

However, although the JSRRC is not able to verify events that 
"almost happened," the Board notes that no attempt to research 
the history of the USS Gallery was undertaken to determine 
whether the Veteran's assertions are consistent with the 
circumstances of his service.  See, e.g., 38 U.S.C.A. § 1154(a) 
(West 2002).  The Veteran's personnel records confirm that he was 
stationed aboard the USS Gallery in 1987 and 1988, and that he 
was stationed at Guantanamo Bay, Cuba from 1988 to 1991.  With 
regards to the corroboration of stressors, the Board observes the 
recent amendment to 38 C.F.R. § 3.304 concerning stressors based 
on a veteran's "fear of hostile military or terrorist 
activity."   

The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's "fear of hostile military or terrorist 
activity" and a VA or VA-contracted psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor so 
long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, . . . , and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

Here, the Veteran has repeatedly indicated that he felt fear of 
hostile military activity while stationed on board the USS 
Gallery.  Therefore, in light of the amended regulation, the 
Board finds that research is needed into the history of the USS 
Gallery to show whether it was in the Strait of Hormuz as 
indicated by the Veteran.  Additionally, research should be done 
to determine if there was a bus crash that injured or killed U.S. 
service members in Guantanamo Bay between 1988 and 1991.  
Following the above development, the Veteran should also be 
afforded a VA examination to ascertain if his stressor(s) caused 
his current PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr 
v. Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action to verify the Veteran's reported 
stressors as listed below:

a)  Research the history of the USS 
Gallery during the years of 1987 and 
1988, including a search of the 
ship's deck logs to determine whether 
it was in the Strait of Hormuz during 
1987 or 1988.  

b)  Research whether any U.S. service 
members were injured or killed in a 
bus accident in Guantanamo Bay 
between 1988 and 1991.  

If, on remand, the Veteran provides any 
additional information regarding his 
stressors that would allow for 
verification by the U.S. Army and Joint 
Services Record Center (JSRRC), then the 
AMC/RO should forward the Veteran's 
stressor information to JSRRC, 701 
Telegraph Road, Alexandria, VA 22315- 
3802, and/or any other pertinent 
resources.
       
2.  After conducting the above research 
and receiving a response from JSRRC if 
contacted (and any other contacted entity) 
and associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the Veteran should be 
scheduled for VA psychiatric examination.  
The claims file should be reviewed by the 
examiner.

Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  The examiner should 
thereafter review the Veteran's claims 
file and test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD. 

The examiner should identify the specific 
stressor underlying any diagnosis of PTSD 
and should comment upon the link between 
the current symptomatology and the 
Veteran's reported in-service stressor(s).  
In light of the amended regulation, the 
examiner should determine whether the 
Veteran's "fear of hostile military or 
terrorist activity" is adequate to 
support a diagnosis of PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
should be provided for all opinions 
expressed.

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given.  The 
examiner should specifically identify that 
he or she has reviewed the claims file and 
medical records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

3.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


